Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 9, 2019

                                       No. 04-18-00693-CR

                                      Badesire BAHINDWA,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR5024
                         The Honorable Mark Luitjen, Judge Presiding


                                          ORDER
        Appellant’s attorney filed an Anders brief in this appeal. See Anders v. California, 386
S.W.2d 738 (1967); see also Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). Appellant,
who is incarcerated, has asserted his right to file a pro se brief and has filed a motion for pro se
access to the appellate record.

        We GRANT appellant’s motion and direct the Clerk of this Court to prepare and send a
full and complete copy of the clerk’s record and the reporter’s record to appellant. Appellant’s
pro se brief is due March 11, 2019.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court